DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102 in regards to claims 1-14 and 35 U.S.C. 103 in regards to claims 15-17 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mairano et al. (US 2017/0186418).


Mairano teaches an artificial intelligence (Al) apparatus for generating a speech having a content-based style, the Al apparatus comprising: a memory configured to store a plurality of TTS (Text-To-Speech) engines; and a processor configured to: obtain image data or text data containing a text, extract at least one content keyword per predetermined unit for the text, the predetermined unit being one of a sentence unit or a word unit included in the text, determine different speech styles, respectively, mapped with the extracted content keywords within the text based on the extracted content keywords within the text ([0024-0025] [0027] one of the models stored in model base 525 (in representative system 500, joyful, neutral and didactic models) to generate speech output; linguistic analysis component 310 processes input text 305 (segment of input text that comprises a complete sentence); input text 305 includes one or more style indications, with each style indication being associated with a particular segment of the input; a style indication may comprise a tag (context keyword); see [0025] as example; segments of input text have style indications of neutral, joyful, didactic and neutral), 
generate a speech corresponding to the text by using a TTS engine corresponding to each of the determined one or more speech styles among the plurality of TTS engines, and output the generated speech ([0032] a segment of phonetic transcription 315 having a particular style indication (e.g., a tag indicating that speech output should be produced in a neutral style), unit selection component 320 may select speech units stored in speech base 325 of the indicated style (e.g., speech units tagged as being neutral style). Phonetic transcription 315 may also specify additional linguistic characteristics (e.g., pitch, speech rate, and/or other characteristics) which are employed by unit selection component 320 in generating speech output 330), 
wherein the generated speech output by the processor includes at least two different voice styles for two different predetermined units within the text, and wherein the generated speech output ([0024] [0025] [0029] \style=neutral\ This sentence will be synthesized in neutral style. \style=joyful\ This sentence will be synthesized in joyful style. \style=didactic\ This sentence will be synthesized in didactic style. \style=neutral\ This sentence will be synthesized in neutral style again; after generating the portion of the phonetic transcription corresponding to the text segment "This sentence will be synthesized in neutral style," linguistic analysis component encounters the "\style=joyful\" tag. As such, linguistic analysis component 310 may invoke rules and/or components specific to the joyful style, and generate a portion of phonetic transcription 315 corresponding to the text segment "This sentence will be synthesized in joyful style;" this portion of the phonetic transcription may include an indication that synthesized speech for this segment is to be output in a joyful style; linguistic analysis component 310 may continue to process segments of the input text until the input text has been processed in its entirety).

Claim 2,
Mariano further teaches the Al apparatus of claim 1, wherein the processor is configured to select a speech style having a content keyword which is most similar to the extracted content keywords ([0020] selecting a speech style associated with tag from the speech base).

Claim 3,
Mariano further teaches the Al apparatus of claim 2, wherein the content keyword includes at least one of an identification keyword for a content of the text, a type keyword indicating a type of the ([0020] include at least one style indication, with each style indication being associated with a particular segment of the input text).

Claim 7,
Mariano further teaches the Al apparatus of claim 1, wherein each of the plurality of TTS engines includes at least one speech style feature, and wherein the speech style feature includes at least one of a tone, a pitch, a speed, an accent, a speech volume, or a pronunciation ([0032] phonetic transcription 315 may also specify additional linguistic characteristics (e.g., pitch, speech rate, and/or other characteristics) which are employed by unit selection component 320 in generating speech output 330).

Claim 8,
Mariano further teaches the Al apparatus of claim 1, wherein the processor is configured to extract the content keyword by using a content keyword extraction model, and wherein at least one of the plurality of TTS engines and the content keyword extraction model is learned by using a machine learning algorithm or a deep learning algorithm ([0028] [0032] upon encountering the "\style=neutral\" tag at the beginning of the text input, linguistic analysis component 310 may invoke rules and/or components specific to the neutral style, and generate a portion of phonetic transcription 315 corresponding to the text segment "This sentence will be synthesized in neutral style;" speech base 325 stores speech units of multiple styles, with each speech unit having a particular style indication (e.g., a tag, such as a markup tag, or any other suitable indication)).

Claim 9,
(the processor of claim 1 repeats for every additional text input; see [0025] as example).

Claim 10,
The Al apparatus of claim 9, wherein the processor is configured to select the text style having a first content keyword which is most similar to the extracted at least one first content keyword (Claim 10 contains subject matter similar to claim 2, and thus is rejected under similar rationale).

Claim 11,
The Al apparatus of claim 10, wherein the first content keyword includes at least one of a first identification keyword for a content of the first text, a type keyword indicating a type of the content, or a mood keyword indicating a mood of the content (Claim 11 contains subject matter similar to claim 3, and thus is rejected under similar rationale).

Claim 13,
Mariano further teaches the Al apparatus of claim 11, wherein the processor is configured to determine the text style by extracting a content keyword per predetermined unit for the first text and generate the second text corresponding to the first text based on the text style which is determined per the predetermined unit ([0030] a first associated style indication (e.g., a "\style=neutral\" tag) may be processed first, and then all segments having a second associated style indication (e.g., a "\style=joyful\" tag) may be processed next, and so on until all input text has been processed).

Claim 15,
Mariano further teaches the Al apparatus of claim 9, wherein each of the plurality of text- generating engines includes at least one text style feature ([0025] neutral, joyful, didactic, etc.), and wherein the text style feature includes at least one of a text size, a first letter size, an initial consonant size, a font, a color, a pen pressure, a writing speed, an angulated degree, regularity, a horizontal degree, a space between two adjacent lines, or a space between two adjacent letters ([0026] a segment of input text is associated with a style indication which immediately precedes it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mairano et al. (US 2017/0186418) and further in view of Stephens, JR. (US 2010/0042410).

Claim 4,
Mariano teaches all the limitations in claim 3. The difference between the prior art and the claimed invention is that Marino does not explicitly teach wherein the identification keyword is a 
Stephens teaches wherein the identification keyword is a keyword for identifying media indicated by the content and includes at least one of a broadcast program title, a movie title, a music title, or a person's name ([Fig. 2] [0038] textual content authored by a newspaper publisher could be assigned a prosody model for a new anchor persona).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Mariano with teachings of Stephens by modifying the system and method for generating speech of multiple styles from text as taught by Mariano to include wherein the identification keyword is a keyword for identifying media indicated by the content and includes at least one of a broadcast program title, a movie title, a music title, or a person's name as taught by Stephens for the benefit of provide natural changes in pitch, rate, and volume in speech synthesized from textual content ([0009]).

Claim 6,
Mariano teaches all the limitations in claim 3. The difference between the prior art and the claimed invention is that Marino does not explicitly teach wherein the processor is configured to determine the speech style per the predetermined unit by using priority information between the extracted content keywords.
Stephens teaches wherein the processor is configured to determine the speech style per the predetermined unit by using priority information between the extracted content keywords ([0040] two models, when applied to some segment of textual content, could produce both "slow" and "fast" speech rate annotations for a single phrase; different reconciliation policies are possible; one annotation is selected, and in some cases, that selection can be informed by annotations of annotations that indicate a model's confidence, weight, or similar measure of the target annotation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Mariano with teachings of Stephens by modifying the system and method for generating speech of multiple styles from text as taught by Mariano to include wherein the processor is configured to determine the speech style per the predetermined unit by using priority information between the extracted content keywords as taught by Stephens for the benefit of provide natural changes in pitch, rate, and volume in speech synthesized from textual content ([0009]).

Claim 12,
The Al apparatus of claim 11, wherein the first identification keyword is a keyword for identifying media indicated by the content of the first text and includes at least one of a broadcast program title, a movie title, a music title, or a person's name (Claim 12 contains subject matter similar to claim 4, and thus is rejected under similar rationale).

Claim 14,
The Al apparatus of claim 13, wherein the processor is configured to determine the text style per the predetermined unit by using priority information between the extracted content keywords (Claim 14 contains subject matter similar to claim 6, and thus is rejected under similar rationale).

Claim 17,
Mariano teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Marino does not explicitly teach wherein the at least two different voice styles 
	Stephens teaches wherein the at least two different voice styles include a news style of a male or female announcer, a fairy tale style of a voice actor, an entertainment style of a celebrity, or a speech style of a specific actor ([Fig. 2] [0038] textual content authored by a newspaper publisher could be assigned a prosody model for a new anchor persona).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Mariano with teachings of Stephens by modifying the system and method for generating speech of multiple styles from text as taught by Mariano to include wherein the at least two different voice styles include a news style of a male or female announcer, a fairy tale style of a voice actor, an entertainment style of a celebrity, or a speech style of a specific actor as taught by Stephens for the benefit of provide natural changes in pitch, rate, and volume in speech synthesized from textual content ([0009]).

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
Stephens, JR. (US 2010/0042410) – [0038] In some embodiments, model selection can associate different models with different segments of textual content. Furthermore, some embodiments use the textual content itself to inform model selection. In one such embodiment, keywords (or phrases) are associated with models. Models are then assigned to textual content, or a segment of textual content, based in part on occurrences of models' keywords in that textual content. Similarly, some embodiments associate models with tests, which are applied to textual content, input parameters, or related information, in order to inform model selection. For example, in some embodiments, textual content authored by a newspaper publisher could be assigned a prosody model for a new anchor persona. As another example, input text that contains a prevalence of legal terms might be processed with a prosody model for a trial lawyer addressing a jury. [0039] In step 230, selected models are applied to the input textual content. This application produces prosody annotations associated with textual units in the textual content. These textual units include but are not limited to syllables, words, phrases, sentences, and larger textual units. As discussed above in reference to FIG. 1, the annotations cover a board range of prosody characteristics, and their syntaxes and semantics vary with embodiments and their prosody models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656